Citation Nr: 1039028	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  08-14 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to special monthly pension (SMP) for a surviving 
spouse based on the need for regular aid and attendance.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1956; he 
died in May 1997.  The appellant is the Veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of a Department of Veterans Affairs (VA) 
Regional Office (RO).  A July 2007 rating decision denied 
entitlement to special monthly pension on the basis of the need 
for aid and attendance.  A notice of disagreement was filed in 
August 2007, a statement of the case was issued in April 2008, 
and a substantive appeal was received in May 2008.  An August 
2007 rating decision denied entitlement to DIC pursuant to 
38 U.S.C.A. § 1151.  A notice of disagreement was filed in 
October 2007, a statement of the case was issued in February 
2008, and a substantive appeal was received in May 2008.  The 
appellant was scheduled to attend an RO hearing in August 2008; 
however, she cancelled such request the same month.

The issue of whether new and material evidence has been received 
to reopen a claim of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1151 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if any 
further action is required on her part.




FINDING OF FACT

The appellant is not a patient in a nursing home due to mental or 
physical incapacity, she is not blind or nearly blind in both 
eyes, and the impairment resulting from her disabilities is not 
such that she is so helpless as to be in need of the regular aid 
and attendance of another person on a regular basis.


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for regular 
aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 1541 
(West 2002); 38 C.F.R. §§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.  This decision has since been replaced by 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  

In this case, VA satisfied its duties to the appellant in a VCAA 
letter issued in April 2007.  The letter predated the July 2007 
rating decision.  See id.  Thereafter, in December 2007, another 
VCAA letter was issued to the appellant.  Collectively, the VCAA 
letters notified the appellant of what information and evidence 
is needed to substantiate her claim, as well as what information 
and evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the evidence necessary 
to support an effective date.  Id.; but see VA O.G.C. Prec. Op. 
No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The April and December 2007 letters have 
clearly advised the appellant of the evidence necessary to 
substantiate her SMP claim. 

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of her 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of any notice.  See Shinseki 
v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains private 
medical records identified by the appellant, and a private 
evaluation conducted based on her claim for SMP benefits.  
Additionally, the evidence of record contains a VA examination 
performed in May 2007 pertaining to her claim for SMP benefits.  
The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to the 
issue of entitlement to SMP on appeal.

Criteria & Analysis

The appellant asserts that she is entitled to SMP based on need 
of regular aid and attendance of another person due to various 
disabilities.  The Board notes that entitlement to a housebound 
allowance was awarded in an April 2003 rating decision, effective 
May 3, 2002.  Thus, the sole issue is whether the appellant is 
entitled to SMP based on the need for regular aid and attendance 
of another person.

Increased pension is payable to a surviving spouse by reason of 
need for aid and attendance.  Need for aid and attendance means 
helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person.  The appellant will 
be considered to be in need of regular aid and attendance if she 
is blind or so nearly blind as to have corrected visual acuity of 
5/200 or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a nursing 
home because of mental or physical incapacity; or establishes a 
factual need for aid and attendance under the criteria set forth 
in 3.352(a).  38 C.F.R. § 3.351(a)(5), (b), (c)(1)-(3).  

Under 38 C.F.R. § 3.352(a) the following criteria will be 
accorded consideration in determining the need for regular aid 
and attendance:  the inability of a claimant to dress or undress 
herself, or to keep herself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include the 
adjustment of appliances which normal persons would be unable to 
adjust without such aid, such as supports, belts, lacing at the 
back, etc.); the inability of a claimant to feed herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or assistance 
on a regular basis to protect the claimant from hazards or 
dangers incident to his daily environment.

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable ruling may be 
made.  The particular personal functions which the claimant is 
unable to perform should be considered in connection with her 
condition as a whole.  It is only necessary that the evidence 
establish that the claimant is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the claimant is so helpless, as to be in need 
of regular aid and attendance will not be based solely on an 
opinion that the claimant's condition is such that it would 
require her to be in bed.  They must be based on the actual 
requirements of personal assistance from others.  38 C.F.R. § 
3.352(a); Turco v. Brown, 9 Vet. App. 222, 224 (1996).

The evidence of record does not establish that the appellant is 
in need of regular aid or attendance.  The May 2007 VA 
examination report reflects that the appellant wears eyeglasses 
for reading and that she underwent cataract surgery.  An undated 
private medical report reflects corrected vision of 20/30 in the 
left eye and 20/40 in the right eye; blindness was not 
documented.  The medical evidence does not otherwise reflect that 
the appellant is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less.  The May 
2007 VA examination report reflects that the appellant lives with 
her two granddaughters; she is not confined to a nursing facility 
and there is no evidence to suggest that she was advised to stay 
at such a facility.  Likewise, the private examiner opined that 
nursing home care was not necessary.  Thus, the requirements of 
38 C.F.R. § 3.351(c)(1), (2) are not met.

The evidence of record also does not establish a factual need of 
aid and attendance under the criteria found at 38 C.F.R. § 
3.352(a).  Per the May 2007 VA examination report, the appellant 
has hypertension, that is more or less controlled; has occasional 
episodes of palpitation with associated generalized weakness; has 
right knee disability, status post knee replacement; underwent a 
lumbar laminectomy 15 years prior, and has nerve impingement with 
associated radiculopathy; has left hip osteoarthritis which 
causes her pain; and she also suffers from pain in the right hip, 
left knee, both shoulders, and hands.  The appellant lives with 
her two granddaughters who perform all of the activities of daily 
living, such as cooking, cleaning, washing clothes, buying 
groceries, and paying the bills.  The appellant describes a 
typical day as awakening at 8:00 a.m., showering, eating 
breakfast prepared by her granddaughter, accompanying her 
granddaughter to run errands, occasionally attending church, 
watching television, showering, and going to bed at midnight.  
The appellant reported that she has fallen 10 times over the 
prior year due to loss of sensation associated with her 
disabilities; the examiner noted that the appellant has weakness 
of lower extremities and radiculopathy which causes recurrent 
falls.  She reported that she cannot stay seated for prolonged 
periods of time.  She also reported difficulty upon standing from 
the toilet.  The examiner opined that the appellant was capable 
of managing benefit payments in her own best interests without 
restriction.  The examiner reported that the appellant needs 
assistance when traveling beyond the premises of her home.  

On physical examination, the appellant was active, alert, 
oriented times three, and calm.  Her build and posture were well.  
She was well nourished.  She walked slowly with the use of a 
cane.  The examiner commented that the appellant can sleep, 
bathe, and toilet, and occasionally needs help fastening clothes.  
The appellant had paralumbar tenderness with associated decreased 
flexion and extension, and she could not perform flexion and 
extension repetitively.  There was no deformity of the thoracic 
spine.  She reported being able to walk 5 minutes, and she uses a 
walking cane.  The examiner's diagnostic bone survey impressions 
were mild right hip degenerative joint disease; right total hip 
replacement prosthesis in place; severe L5-S1 intervertebral disc 
space narrowing; and, mild dorsolumbar spondylosis.  The examiner 
otherwise diagnosed arterial hypertension, status post total 
right knee replacement, and status post radical hysterectomy.  

The undated private medical report states that the appellant is 
unable to feed herself, and contains an illegible comment.  Such 
finding, however, is in contradiction to the May 2007 VA 
examination report, which reflects that while the appellant 
reported that her granddaughter makes her breakfast, there is no 
indication that she is unable to feed herself.  The appellant 
specifically reported eating breakfast in the morning, and did 
not report requiring any assistance.  Thus, there is no 
indication that the appellant has an inability to self-feed.  The 
undated private medical report also states that the appellant 
needs assistance in bathing and tending to other hygiene needs.  
The private examiner stated that the appellant is unable to care 
for the needs of nature, as she suffers from severe arthritis in 
both hips and needs help to do her needs of nature.  The May 2007 
VA examination report reflects that the appellant can bathe 
herself and use the toilet, but has difficulty standing up from 
the toilet.  But while the private examiner noted severe 
arthritis in both hips, the examiner did not provide any 
objective or x-ray findings of such "severe arthritis."  As 
detailed, the May 2007 VA examiner diagnosed status post right 
total hip replacement and mild degenerative joint disease, but 
did not render a diagnosis with regard to the left hip, other 
than noting the appellant's reports of pain.  While acknowledging 
that the appellant may have difficulty standing up from the 
toilet, there is no support for a finding that the appellant 
needs assistance bathing and attending to other hygiene needs.  
In fact, the appellant admitted at the May 2007 VA examination 
that she showers twice a day and did not indicate needing 
assistance.  As detailed, the appellant does not need assistance 
dressing, other than occasional help with fastening.  

The Board acknowledges the private medical report which reflects 
that the appellant needs company when leaving her home, and the 
recommendation that the appellant not travel, but again the 
appellant is already in receipt of benefits due to being 
housebound.  While it is clear that the appellant's 
granddaughters provide a great deal of support to the appellant, 
to include attending to her daily needs such as cooking, 
shopping, and attending to financial matters, the objective 
evidence of record does not reflect that the appellant is 
incapable of attending to some of these needs.  As detailed, the 
VA examiner opined that the appellant was capable of managing 
benefit payments in her own best interests without restriction

The Board finds that the housebound benefits that the appellant 
currently receives adequately provide for her confinement at her 
home, and her difficulty in moving around due to her 
disabilities.  The Board concludes that aid and attendance 
benefits are not warranted based on the objective medical 
evidence of record and subjective complaints of the appellant in 
light of the fact that she is able to walk, albeit a short 
distance with a cane, is able to feed herself, maintains minimum 
personal hygiene, cares for the needs of nature with minimal 
assistance, and grooms, bathes, and dresses/undresses herself 
with only occasional assistance.  In reaching this conclusion, 
the Board has considered the applicability of the benefit of the 
doubt doctrine and concludes that such doctrine is not applicable 
because the preponderance of the evidence is against the 
appellant's claim for SMP based on the need for aid and 
attendance.  38 U.S.C.A. § 5107.


ORDER

Entitlement to SMP for a surviving spouse based on the need for 
regular aid and attendance is denied.




REMAND

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim, and of what 
part of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit sought by the claimant.  The VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the bases 
for the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish the 
benefit sought that were found insufficient in the previous 
denial.  Review of the claims file reflects that in February 
2000, the appellant filed a DIC claim pursuant to 38 U.S.C.A. 
§ 1151, and such claim was denied in an August 2000 rating 
decision.  In June 2006, the appellant filed a claim to reopen 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  In the August 
2006 RO letter to the appellant containing the VCAA provisions, 
the prior denial was not acknowledged or discussed, thus the 
appellant has not been furnished clear and adequate notice of the 
evidence and information that is necessary to reopen her claim of 
entitlement to DIC pursuant to 38 U.S.C.A. § 1151.  Likewise, in 
adjudicating the claim in the August 2007 rating decision, the RO 
did not acknowledge or discuss the August 2000 denial, and the 
bases for such denial.  Thus, corrected notice and proper 
adjudication pursuant to 38 C.F.R. § 3.156(a) is necessary before 
the Board may proceed with appellate review.



Accordingly, the case is REMANDED for the following actions:

1.  Send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations with regard to her claim of 
entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1151.  This letter should advise the 
appellant of the evidence necessary to 
substantiate her claim, as well as what 
evidence she is to provide and what 
evidence VA will attempt to obtain in 
accordance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO should 
furnish the appellant with appropriate 
notice of the evidence and information that 
is necessary to reopen her claim of 
entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1151, under Kent v. Nicholson, 20 Vet. 
App. 1, 10 (2006). 

2.  The RO should, then, adjudicate the 
Veteran's claim of whether new and material 
evidence has been received to reopen a 
claim of entitlement to DIC pursuant to 
38 U.S.C.A. § 1151 in consideration of the 
provisions of 38 C.F.R. § 3.156(a).  If the 
determination of the claim remains 
unfavorable to the appellant, the RO must 
issue a supplemental statement of the case 
and provide her an opportunity to respond 
before this case is returned to the Board.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


